Reversing.
The appellant was convicted on the charge of manufacturing intoxicating liquors. The evidence upon which his conviction was based was obtained through a search warrant issued on an affidavit made by George Carter, in which he stated that he had been told by a reliable citizen a few minutes before he made the affidavit that appellant had a moonshine still under the floor of his *Page 217 
dwelling house. It is urged by appellant that the affidavit was insufficient, and, as there was no evidence other than that obtained under the search warrant, the lower court should have given the jury an instruction to find the appellant not guilty. The appellant is right in his contention. It was so held by this court in the case of Hammond v. Com., 218 Ky. 791,292 S.W. 316, and Derefield v. Com., 221 Ky. 173, 298 S.W. ___.
The judgment is reversed and the cause remanded for proceedings consistent with this opinion.